Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-19 and 21 (Renumbered 1-20) are found to be allowable. Claims 1-19 and 21 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Terminal Disclaimer
       The terminal disclaimer filed on August 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on patent application 16586485 (now U.S. Patent No. 11,425,042) and patent application 16586446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of limitations of the independent claim(s) involves a system and/or a method involving: a plurality of endpoints situated in a different geographic location and containing at least one endpoint configured to provide a network-accessible service associated with a network address;
at least one access point associated with the network-accessible service, receive from a client device a request to initiate a first Transmission Control Protocol (TCP) session with the network-accessible service; conduct a first initialization phase of the first TCP session to establish context information for the TCP session including at least one sequence number for synchronization; receive from the client device a data packet as a part of the first TCP session; implement one or more flow managers; select a flow manager from the one or more of flow managers; route the data packet to the selected flow manager; select, using the selected flow manager, an endpoint system, from the plurality of endpoint systems, to which to route the data packet; conduct a second initialization phase of a second TCP session to establish a TCP session with the selected endpoint system, wherein the second TCP session is independent of the first TCP session; and transmit the received data packet as part of the second TCP session.
The closest prior art of record Sirkin (US Patent Application Publication, 2006/0064478), Dickinson (US Patent No. 9407539), and Lorenz (US Patent No. 10091098), in combination, teaches feature servers (equated to the claimed endpoints) within a server farm in distinct geographic regions; feature servers provide one or more services supported by a communication network.  The combination also teaches load balancers (equated to the claimed access points) residing in front of the server farms (i.e., data centers); the load balancers each [i.e., access point] advertise the virtual IP address (such as a shared Anycast address); when a packet addressed to a customer anycast IP address is received, endpoint and data center associated to a common anycast IP address are selected based in part on geographical distance.  The received packet is subsequently dispatched to the destination address of the selected endpoint/data center.  In addition, Zheng (US Patent Application Publication, 2013/0136139), in combination with the above references, teaches a client device initiating an application session using TCP, with sequence number, with a service gateway.
However, no prior art reference, alone or combination, disclose or suggest the access point configured to select a flow manager from one or flow managers, route the network packet to the selected flow manager, and using the selected flow manager to select an endpoint system, to which to route the network packet, based on implementation of a selection algorithm corresponding to a consistent hashing algorithm that determines a score for the network packet.  Therefore, the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416